Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 1 of 29 PageID #: 1052




                          UNITED STATES DISTRICT COURT.
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


      UNITED STATES OF AMERICA,                 )
                                                )   Cause No.
               Plaintiff,                       )   1:17-cr-0183-TWP-TAB
                                                )   Indianapolis, Indiana
         vs.                                    )   January 21, 2020
                                                )   10:05 a.m.
      BUSTER HERNANDEZ,                         )
                                                )   EXCERPT (REDACTED)
               Defendant.                       )


                               Before the Honorable
                                TANYA WALTON PRATT

                      OFFICIAL REPORTER'S TRANSCRIPT OF
                     EXCERPT OF FINAL PRETRIAL CONFERENCE


      For Plaintiff:                      Tiffany Jacqueline Preston, Esq.
                                          Kristina M. Korobov, Esq.
                                          Assistant U.S. Attorneys
                                          United States Attorney's Office
                                          Suite 2100
                                          10 West Market Street
                                          Indianapolis, IN     46204
      For Defendant:                      Mario Garcia, Esq.
                                          Brattain Minnix Garcia
                                          Suite 760
                                          151 North Delaware
                                          Indianapolis, IN     46204


      Court Reporter:                     David W. Moxley, RMR, CRR, CMRS
                                          United States District Court
                                          46 East Ohio Street, Room 340
                                          Indianapolis, Indiana      46204
                   PROCEEDINGS TAKEN BY MACHINE SHORTHAND
            TRANSCRIPT CREATED BY COMPUTER-AIDED TRANSCRIPTION
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 2 of 29 PageID #: 1053

                                                                    2

   1                             (In open court.)
   2              THE COURT:    Good morning.     We are on the record.
   3 This is the United States of America versus Buster Hernandez,
   4 our case number is 1:17-cr-183, and we are here this morning
   5 for a final pretrial conference.          We are scheduled for trial
   6 by jury to begin on Monday, February 10th, 2020.
   7              Mr. Hernandez is charged with several counts.           Let's
   8 see, there are eight counts of sexual exploitation of a child;
   9 three counts of coercion and enticement of a minor; six counts
 10 of distributing and receiving child pornography; four counts
 11 of threats to use explosive devices in violation of a federal
 12 statute; one count of threats and extortion; ten counts of
 13 threats to kill, kidnap, and injure; and six counts of witness
 14 tampering; one count of obstruction of justice; and two counts
 15 of retaliating against a witness or victim.
 16               So we'll begin, lawyers, by having you state your
 17 name and introduce those at your table, beginning with the
 18 government's table.
 19               MS. PRESTON:     Good morning, Your Honor.       Tiffany
 20 Preston and Kristina Korobov on behalf of the United States.
 21 With us today are the case agents from the Federal Bureau of
 22 Investigation, and their names are Special Agent Andrew
 23 Willmann and Special Agent Ryan Barrett.
 24               THE COURT:    Good morning.
 25               MR. WILLMANN:     Good morning, Your Honor.
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 3 of 29 PageID #: 1054

                                                                    3

   1              MS. KOROBOV:     Good morning.
   2              MR. GARCIA:    Good morning, Your Honor.        Mario Garcia
   3 for the defendant, who is seated to my left, Buster Hernandez.
   4              THE COURT:    Good morning.
   5              All right, lawyers, first of all, we're currently
   6 scheduled for a two-week trial, and we'll confirm that once
   7 we've gone through the witness list to see exactly who will
   8 testify.
   9              We're going to follow the order in the Court's
 10 Courtroom Practices and Procedures for today's hearing, so the
 11 first thing we're going to talk about are the government's
 12 witness list.       And your witness list is at docket 72.
 13               MS. PRESTON:     Yes, Your Honor.
 14               THE COURT:    So we're going to go through that list,
 15 Counsel, and I need you to tell me exactly which witness will
 16 testify and the nature of their testimony.             And you start with
 17 the victims.       Have you identified their names?
 18               MS. PRESTON:     Yes, Your Honor.     We filed under seal
 19 a chart so that, both for appellate reasons as well as the
 20 Court, that the real names and identities of the victims in
 21 this case are provided.         We will be referring them -- to them,
 22 excuse me, during the proceedings by their first name only.
 23               THE COURT:    Okay.
 24               MS. PRESTON:     And I can go down each victim if Your
 25 Honor would like at this time.
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 4 of 29 PageID #: 1055

                                                                    4

   1              THE COURT:    Yes.    And that's at -- the sealed
   2 document is 89, and so 89 at page 4 are the names.             So if you
   3 would start with Victim 1.
   4              MS. PRESTON:     Yes, Your Honor.     Victim 1 has been
   5 the subject of many of the charged offenses, in fact most of
   6 them.    She will be referred to her first -- by her first name,
   7 XXXXXX, and will be called to testify during the first week of
   8 trial about her victimization in this case.
   9              THE COURT:    All right.     Victim 2?
 10               MS. PRESTON:     Victim 2, first name XXXXX, will be
 11 called to testify about her victimization in this case and her
 12 agreement to allow the FBI agents to operate through her
 13 account in an undercover capacity, which is what allowed the
 14 United States and the FBI to identify this defendant, Buster
 15 Hernandez, through a network investigative technique.
 16               THE COURT:    And are all of these victims now adults?
 17               MS. PRESTON:     Yes.
 18               THE COURT:    Okay.
 19               MS. PRESTON:     Victim 3, first name "XXXX," will
 20 testify about her victimization in this case.             She is the
 21 subject matter of Count 22.
 22               Victims 4, 5, and 6 we also identified by their
 23 first names.       And, again, they are subject matters of the
 24 charged offenses in this case and will also testify about
 25 their victimization.
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 5 of 29 PageID #: 1056

                                                                    5

   1              THE COURT:    Which counts, XXXXX?
   2              MS. PRESTON:     Yes, and XXXXXX and XXXXXXXXX.
   3              THE COURT:    All right.     XXXXX is Victim 4,
   4 XXXXXXXXX is Victim 5?
   5              MS. PRESTON:     Yes.
   6              THE COURT:    And XXXXXX is Victim 6?
   7              MS. PRESTON:     Yes.
   8              THE COURT:    And what counts do they refer to?
   9              MS. PRESTON:     One minute, Your Honor.
 10               So Victim 4 is set forth in Counts 6 and 7, as
 11 well as Count 10, as well as Counts 14 and 15 --
 12               THE COURT:    Okay.
 13               MS. PRESTON:     -- as well as Count 35.
 14               Victim -- I'm sorry, Your Honor.          Victim 5 is the
 15 subject matter of Count 8.          She is the subject matter of
 16 Count 11.      She is the subject matter of Count -- let me make
 17 sure I'm not missing her -- 36.
 18               Victim 6, Your Honor --
 19               THE COURT:    XXXXXX?
 20               MS. PRESTON:     Yes, Your Honor.
 21               THE COURT:    Okay.
 22               MS. PRESTON:     She is not the subject matter of any
 23 of the production counts nor of coercion and enticement.               She
 24 is, however, the subject matter of Counts 16 and 17,
 25 distribution and receipt of child pornography.
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 6 of 29 PageID #: 1057

                                                                    6

   1              THE COURT:    Okay.
   2              MS. PRESTON:     She is also the subject matter of
   3 Count 37.
   4              THE COURT:    Let's go back to XXXXXX, as Victim 1.
   5 Is she the victim of which counts?
   6              MS. PRESTON:     She is the subject matter of Counts 1
   7 through 5, the subject matter of Count 9, the subject matter
   8 of Counts 12 and 13.       She was part of the threats included to
   9 use explosive devices at her school in Counts 18 through 21.
 10 She is -- so the subject matter of Counts 23, 24, 25, 26, 27,
 11 28, 29, 30, 31 -- and 31.         And, really, in 32, as well, Your
 12 Honor, because it was her school board member.
 13               THE COURT:    Okay.
 14               MS. PRESTON:     I'm sorry.    She's also the subject
 15 matter of Count 33, 40 -- and 40.
 16               THE COURT:    What's the last one?
 17               MS. PRESTON:     The last one?     I'm sorry.    40, Your
 18 Honor.
 19               THE COURT:    40, okay.    All right.     And XXXXX?
 20               MS. PRESTON:     She is not the subject matter of any
 21 specific counts in the indictment.           She was the NIT -- NIT
 22 victim in this case whose identity and video were uploaded
 23 using that network investigative technique.             She is located
 24 in -- or was located in Michigan.
 25               THE COURT:    Okay.    All right, Your Victim 7, that
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 7 of 29 PageID #: 1058

                                                                    7

   1 is XXXXXX?
   2              MS. PRESTON:     Yes, Your Honor.     That is Victim 1's
   3 mother.     She is the subject matter of Count 23.          She is also
   4 going to identify her child, Victim 8, who is Victim 1's
   5 sister.     And Victim 8 is the subject matter of Count 24.
   6 They are also the subject matter of Counts 38 and 41.
   7              THE COURT:    All right.     So Count -- Victim 8 is
   8 XXXXX, and she is in Counts 24 --
   9              MS. PRESTON:     Uh-huh.
 10               THE COURT:    -- 38 and 41?
 11               MS. PRESTON:     Yes, Your Honor.     I'm sorry.      No.
 12 Victim 8 is in 24 --
 13               THE COURT:    Uh-huh.
 14               MS. PRESTON:     -- and that is it for Victim 8.
 15 Victim 7 is the subject matter of Counts 23, 24, 38, and 41.
 16               THE COURT:    Okay.    And what is the mother going to
 17 say?
 18               MS. PRESTON:     The mother will testify that she
 19 received certain threats from the defendant, Buster Hernandez,
 20 not only to kill and injure her, meaning Victim 7, but also
 21 her family members, including Victim 1 and Victim 8.                Your
 22 Honor, at this time, because both Victim 1 and Victim 7
 23 can readily identify Victim 8, the sister, XXXXX, we will
 24 not be calling Victim 8 at this time.
 25               THE COURT:    Okay.    Very good.
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 8 of 29 PageID #: 1059

                                                                    8

   1              MS. PRESTON:     She is a -- I believe she is still a
   2 minor, so we will not be calling her.
   3              THE COURT:    All right.     Victim 9 is XXXXX?
   4              MS. PRESTON:     Yes.   Victim 9 is XXXXX, Your Honor,
   5 and he is the subject matter of Count 28.           At the time of the
   6 alleged offenses when the defendant threatened to bomb Victim
   7 1's school --
   8              THE COURT:    Which school?
   9              MS. PRESTON:     Plainfield High School, Your Honor.
 10               THE COURT:    Okay.
 11               MS. PRESTON:     -- Victim 9 was in a dating
 12 relationship with Victim 1.           Victim 9 was specifically
 13 mentioned by the defendant as being someone he wanted to kill,
 14 injure, or kidnap, which is why he is the subject matter of
 15 Count 28.
 16               With respect to Victim 9, Your Honor, we do not
 17 intend to call XXXXX at this time as a witness, because both
 18 Victims 1 and 7 can identify him as being Victim 9 and the
 19 person who is directly referenced in the defendant's posts
 20 about killing Victim 9 and blowing up Victim 9 and Victim
 21 1's school.
 22               THE COURT:    So you'll just have what, a photograph?
 23               MS. PRESTON:     Yes, ma'am.
 24               THE COURT:    Okay.     All right.   Victim 10 is XXXX
 25 XXXXXXX?
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 9 of 29 PageID #: 1060

                                                                    9

   1              MS. PRESTON:     Yes, Your Honor.     He will be called to
   2 testify, and is the subject matter of Count 32.
   3              THE COURT:    And what will he testify about?
   4              MS. PRESTON:     He will testify that during the time
   5 period relevant in this case, that he was -- he received a
   6 direct e-mail message from an account we can tie to the
   7 defendant.     In that e-mail message, the defendant threatened
   8 to kill XXXXXXXXXXX and XXXXXXXXXXX's wife.            He will further
   9 testify that he was a board member and that his e-mail and his
 10 wife's identity were publicly disclosed information.
 11               THE COURT:    Victim 11 -- yeah, XXXXX XXXXXX -- I'm
 12 sorry --
 13               MS. PRESTON:     Yes, XXXXX.    Yes, Your Honor.      XXXXX
 14 is another one of Buster Hernandez's victims.             At the time he
 15 began victimizing her, she was a child.            She is now an adult.
 16 She will also testify about the defendant's specific use of
 17 threats against her, her production of child pornography as a
 18 result.      And she will be able to identify specific messages
 19 where the defendant truthfully told her information about
 20 himself that was true, for example, that he was located in
 21 California.
 22               THE COURT:    All right.     And then you've got -- and
 23 then you say Victim 2's mother?
 24               MS. PRESTON:     Yes, Your Honor.     Victim 2's mother
 25 resided at the time in Michigan and received, both before and
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 10 of 29 PageID #: 1061

                                                                     10

   1 after the NIT was used, direct threats to herself as well as
   2 to Victim 2's other family members, including Victim 2's
   3 younger sisters and younger brother.           She will identify the
   4 members of her family and identify what occurred both before
   5 and after the NIT was used in this case.
   6              THE COURT:     So what counts does that go to?
   7              MS. PRESTON:     They do not go to counts, Your Honor.
   8 They go to identity, similar with Victim 2.            She is located
   9 in Michigan.
  10              THE COURT:     But Victim 2 will be here?
  11              MS. PRESTON:     Yes, Your Honor, she will.
  12              THE COURT:     All right.    And what about Victim 2's
  13 father?
  14              MS. PRESTON:     He is on our witness list, Your Honor,
  15 at this time, because he, too, is the subject matter of
  16 certain threats, just as was the mother.            However, I don't
  17 anticipate calling him as a witness at trial.
  18              THE COURT:     All right.    All right.    Then you have
  19 the Plainfield principal, XXXXXX XXXXXX.            What will be the
  20 nature of his testimony?
  21              MS. PRESTON:     XXXXXX XXXXXX was working as
  22 Plainfield's principal at the time that the defendant
  23 threatened to bomb Plainfield High School, Victim 1's and
  24 Victim 9's high school, and to kill the occupants inside of
  25 it, including the students.         XXXXXXXXXX will confirm that the
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 11 of 29 PageID #: 1062

                                                                     11

   1 Plainfield High School is in the Southern District of Indiana
   2 and that he was part of the decision-making process to close
   3 that school as a result of the threats they received.
   4 Those -- that count relates to Count 18 of the superceding
   5 indictment, Your Honor --
   6              THE COURT:     Okay.
   7              MS. PRESTON:     -- as well as Count 26.
   8              THE COURT:     The Danville superintendent,
   9 XXXXXXXXXXX?
  10              MS. PRESTON:     Similarly, Your Honor, when XXXXXXXXXX
  11 and others decided to close Plainfield High School as a result
  12 of the defendant's threats, the defendant posted a threat as
  13 to Danville High School, which was the neighboring high
  14 school, saying that, "Now that Plainfield is closed, I'll just
  15 go ahead and bomb Danville High School."            XXXXXXXXXXX will
  16 confirm that they received those threats and, as a result,
  17 closed Danville High School.
  18              THE COURT:     Okay.    Detective Jeff Stevens?
  19              MS. PRESTON:     If called to testify, Mr. Stevens will
  20 confirm the closings of Walmart and The Shops of Perry
  21 Crossing.     He was a detective in Plainfield Police Department
  22 at the time and was involved in the decisions to close those
  23 locations, which are the subject matter of Counts 20 and 21 of
  24 the superceding indictment --
  25              THE COURT:     And --
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 12 of 29 PageID #: 1063

                                                                     12

   1              MS. PRESTON:     -- as well as, I'm sorry, Your Honor,
   2 Counts 29 and 30, because when the defendant threatened to
   3 bomb those facilities, he also threatened their patrons.               And
   4 he will testify regarding that, as well, and identify those
   5 locations.
   6              THE COURT:     Okay.   So 20 and 21, threats to use
   7 explosive devices at the Walmart and The Shops of Perry
   8 Crossing?
   9              MS. PRESTON:     Yes, Your Honor.
  10              THE COURT:     All right.    Now --
  11              MS. PRESTON:     I'm sorry.    And 29 and 32, Your Honor.
  12              THE COURT:     29 --
  13              MS. PRESTON:     I'm sorry.    29 and 30.     Excuse me.    29
  14 and 30.
  15              THE COURT:     He was to kill, kidnap, and injure the
  16 patrons?
  17              MS. PRESTON:     Yes, Your Honor.
  18              THE COURT:     And 30 is the same count, okay.
  19              All right, Sergeant Nathan Nolan?
  20              MS. PRESTON:     If called to testify, Mr. Nolan will
  21 say that when Victim 1's mother discovered that Victim 1
  22 had been a victim of sextortion for years of the defendant,
  23 Victim 1's mother reached out to law enforcement.             And that
  24 was, of course, the closest people to her, and that was
  25 Sergeant Nathan Nolan.        And that subsequent to that, Mr. Nolan
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 13 of 29 PageID #: 1064

                                                                     13

   1 began using those accounts to communicate with the defendant
   2 in an effort to stop him from continuing his threats to kill,
   3 injure, and kidnap.
   4              That relates to not only the victimization of
   5 Victim 1, but also the threats to kill, injure, and kidnap
   6 Victims 7, 8, 9, 10, as well as the closing of Plainfield
   7 High School, Your Honor.
   8              THE COURT:     Okay.   You have a witness, Shops at
   9 Perry Crossing Mall?
  10              MS. PRESTON:     Your Honor, I believe that we'll be
  11 able to lay the appropriate amount of evidence through the
  12 witnesses I've already mentioned, so at this time we do not
  13 intend to call witnesses at The Shops of Perry Crossing or the
  14 movie theater or Walmart, who worked there at the time, to
  15 verify that they were indeed closed.           We believe that the
  16 detectives can do that.
  17              THE COURT:     Okay.   And Special Agent Andrew Willmann
  18 from the FBI?
  19              MS. PRESTON:     Yes, Your Honor.      He is one of the
  20 case agents.      He is sitting to my left.       He will be called
  21 throughout the trial for a couple of reasons.             First, to lay
  22 out the investigation in this case as a whole in order to give
  23 the jury an idea, at the beginning of the case, the types of
  24 evidence they will see, and to admit some of that evidence.
  25 He will also testify as to the analysis he did of the many
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 14 of 29 PageID #: 1065

                                                                     14

   1 accounts that we have connected to the defendant, to the
   2 defendant's arrest, with which he was a direct participant,
   3 and to the length, the amount of time he has analyzed the data
   4 in this case.
   5              In addition to that, Your Honor, because, as we'll
   6 discuss later, we don't wish to introduce the images and
   7 videos of child pornography through the victims themselves
   8 while they are on the stand, Special Agent Willmann will
   9 testify at some point during the trial to their identification
  10 of themselves in these marked images that will be in a sealed
  11 transcript binder or an envelope.
  12              THE COURT:     Do you have any objection to that
  13 process, Mr. Garcia?
  14              MR. GARCIA:     No.    We've discussed it, Your Honor.
  15              THE COURT:     Okay.   All right.
  16              MS. PRESTON:     We will ask permission, because he is
  17 the case agent, for Special Agent Willmann to sit with us
  18 throughout the duration of the trial, even though he will be
  19 called a few times as a witness during the trial.
  20              THE COURT:     Do you have any objection to that
  21 process, Mr. Garcia?
  22              MR. GARCIA:     We would object for the record, Your
  23 Honor, but I understand that that's standard protocol.
  24              THE COURT:     Are you going to have Agent Barrett also
  25 be an assisting witness?
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 15 of 29 PageID #: 1066

                                                                     15

   1              MS. PRESTON:     Yes, Your Honor.      He is the co-case
   2 agent in this case and has been involved since its inception,
   3 as well.     He will only be called once during this trial, Your
   4 Honor, and he will be admitting certain evidence, such as pole
   5 cam -- pole camera surveillance evidence, as well as the
   6 introduction of the events that took place leading up to the
   7 defendant's arrest and during the defendant's arrest.
   8              THE COURT:     Do you object to Agent Barrett remaining
   9 in the courtroom as an assisting witness and as an evidentiary
  10 witness?
  11              MR. GARCIA:     We'd object to that, as well, Your
  12 Honor.
  13              THE COURT:     All right.    Over the defendant's
  14 objection, the Court will allow Special Agent Willmann and
  15 Special Agent Barrett to remain in the courtroom as assisting
  16 witnesses.
  17              MS. PRESTON:     Thank you, Your Honor.
  18              THE COURT:     Okay.   And we can admonish them not to
  19 discuss their testimony with the other witnesses.             So they'll
  20 do that.     Okay.
  21              MS. PRESTON:     Thank you, Your Honor.
  22              THE COURT:     All right.    And then you have Jonathan
  23 Sweeney from the FBI?
  24              MS. PRESTON:     Yes, Your Honor.      He is a computer
  25 scientist and has been disclosed as an expert, timely
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 16 of 29 PageID #: 1067

                                                                     16

   1 disclosed as an expert, in this case.           And he will be
   2 testifying to his opinions regarding several matters,
   3 including the defendant's encryption of his devices and the
   4 network investigative technique that was used to link the
   5 defendant directly to Victim 2 and revealed his true IP
   6 address at the defendant's residence.
   7              THE COURT:     Do you have any pretrial objections to
   8 the expert's qualifications?         We know that on the stand, he'll
   9 have to testify regarding his qualifications, but do you have
  10 any pretrial objections?
  11              MR. GARCIA:     No.
  12              THE COURT:     Okay.   Very good.
  13              All right, Colonel Richard Hendricks?
  14              MS. PRESTON:     He will testify, Your Honor, that the
  15 defendant was housed with particular inmates to whom he made
  16 various admissions.       He will also testify to a search of the
  17 defendant's jail cell in which we recovered several items that
  18 are disclosed as evidence, including poems that the defendant
  19 wrote in which he admitted to the charged offenses, which is
  20 the government's theory.
  21              THE COURT:     Okay.   So which -- which jail is he
  22 with?
  23              MS. PRESTON:     Right now he is in the Henderson
  24 County Jail, and that is where Colonel Richard Hendricks is
  25 employed.
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 17 of 29 PageID #: 1068

                                                                     17

   1              THE COURT:     Okay.   All right.    Your next witness?
   2              MS. PRESTON:     Special Agents Jack Shiner and Brian
   3 M. Mine -- Myers, excuse me, were the arresting -- or, excuse
   4 me, some of the arresting agents in this case.             They will
   5 testify about their participation in the defendant's arrest.
   6 And what they will say is, upon entry into the defendant's
   7 home, they were responsible for not only securing the
   8 defendant, but attempting to secure the very volatile evidence
   9 that they knew would be in the defendant's room.             They will
  10 say that when they entered the defendant's room, that he was
  11 in possession of a specific laptop that was used to commit
  12 these offenses, Your Honor, and that they secured that
  13 evidence and the defendant.
  14              They will also testify, as disclosed to the defense,
  15 what they saw on that laptop as they arrested the defendant.
  16 And that is very important in this case, Your Honor, because
  17 it was the unique operating software that we knew the
  18 defendant was using, because it was what was exploited by the
  19 network investigative technique.          That is called TAILS, the
  20 TAILS operating software.
  21              THE COURT:     Okay.   All right.    So that's Shiner and
  22 Myers?
  23              MS. PRESTON:     Shiner and Myers, yes, Your Honor.
  24              THE COURT:     What about Special Agent Kevin
  25 Schneider?
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 18 of 29 PageID #: 1069

                                                                     18

   1              MS. PRESTON:     Based on the defendant's stipulation
   2 in this case, we do not intend to call Kevin Schneider at this
   3 time.     It was -- his testimony was going to be used purely for
   4 the admission of the devices that were collected at the
   5 residence.      The defendant has since stipulated that those
   6 items were properly placed into evidence and that the chain of
   7 custody had been met.
   8              THE COURT:     All right.    Captain Jennifer Barrett?
   9              MS. PRESTON:     She will not be called as a witness in
  10 this case, Your Honor, for -- as a result of that stipulation
  11 and others.
  12              THE COURT:     Sergeant Christopher Cecil?
  13              MS. PRESTON:     He will be called and was disclosed
  14 timely as an expert in this case, Your Honor.             Sergeant Cecil
  15 is a forensic analyst and examined several of the important
  16 items of evidence that were seized directly from the defendant
  17 at his residence.
  18              THE COURT:     Okay.   Sergeant Jennifer Barnes?
  19              MS. PRESTON:     She will also be called and was timely
  20 disclosed as an expert in this case.           She, too, will testify,
  21 as disclosed in her expert report, that she forensically
  22 examined several items that were collected from the defendant
  23 upon his arrest.
  24              She will also talk about the use of Facebook machine
  25 cookies, as disclosed in our expert disclosure of her, and
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 19 of 29 PageID #: 1070

                                                                     19

   1 what those Facebook machine cookies are, namely that they are
   2 bits of text that when you use a Facebook account, we can use
   3 those bits of text to directly connect those accounts to the
   4 defendant himself.       And that is part of our evidence, that it
   5 is the defendant who was behind the use of all of these
   6 accounts in this case, Your Honor.
   7              THE COURT:     Detective Jeff Catt?
   8              MS. PRESTON:     Detective Jeff Catt also did a
   9 forensic analysis of items collected by the defendant on
  10 August 3rd, 2017.
  11              THE COURT:     He's an expert, also?
  12              MS. PRESTON:     Yes, Your Honor, as disclosed.
  13              THE COURT:     Jonathan Sweeney?
  14              MS. PRESTON:     I'm sorry.    He was in there twice, so
  15 we will correct that.
  16              THE COURT:     Okay.
  17              MS. PRESTON:     He is a computer scientist, Your
  18 Honor.
  19              THE COURT:     Oh, okay.    Jonathan Sweeney?
  20              MS. PRESTON:     He is the computer scientist we spoke
  21 about earlier.      I just have his name in there twice.          I
  22 apologize.
  23              THE COURT:     Okay.
  24              MS. PRESTON:     I'll correct that before trial.
  25              THE COURT:     Jared Barnhart?
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 20 of 29 PageID #: 1071

                                                                     20

   1              MS. PRESTON:     He is also disclosed as an expert and
   2 was an on-scene forensic triage analyst at the time of the
   3 defendant's arrest.
   4              THE COURT:     Special Agent Michael Easter?
   5              MS. PRESTON:     The remainder, the balance of all of
   6 those names on the witness list, Your Honor, because of
   7 stipulation, will not be called to testify.            So, to be clear,
   8 Special Agent Michael Easter, Special Agent Kevin Horan,
   9 Special Agents Duane Jackson, Nancy Shroka, Matthew Montana,
  10 Elizabeth Watson, Damarys Tellado, Andrew Kanetzke, and David
  11 Hunter, they are all out-of-state FBI agents and, because of
  12 the defendant's stipulations, will not be called to testify in
  13 this case.
  14              THE COURT:     Very good.    You have XXXXXX XXXXXXX?
  15              MS. PRESTON:     Yes, Your Honor.      XXXXXX XXXXXXX was
  16 the defendant's girlfriend -- still is the defendant's
  17 girlfriend -- at the time of his arrest and resided with him
  18 on Eucalyptus.      She will testify -- and we are trying to
  19 locate her, Your Honor -- as to what areas of the house they
  20 occupied, the use of certain devices, who else was an occupant
  21 of that house, her relationship with the defendant, his level
  22 of computer expertise, and to other matters germane to
  23 identification of the defendant and his devices.
  24              Your Honor, I should note for the record that we
  25 have been in the process of making several attempts to serve
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 21 of 29 PageID #: 1072

                                                                     21

   1 Ms. XXXXXXX with a second trial subpoena.            She was served last
   2 year when this case was set to go to trial in the spring.               We
   3 have been contacting her over and over.           She has not
   4 responded, so we have dispatched California-based agents to
   5 make proper service and to make sure that Ms. XXXXXXX knows
   6 that if she fails to appear, we will be filing a material
   7 witness warrant.
   8              THE COURT:     Okay.
   9              MR. GARCIA:     Your Honor, just also for the record,
  10 Ms. XXXXXXX contacted me last week and inquired if I knew why
  11 agents were calling her.        I told her I couldn't discuss the
  12 matter as I believe, as is evidenced from the witness list,
  13 that she is a witness, and told her to seek her own counsel to
  14 discuss it.      I promptly notified the government of that
  15 contact.
  16              THE COURT:     All right.    So she is around, because
  17 you talked to her last week?
  18              MR. GARCIA:     I talked to her by phone, yes.
  19              THE COURT:     Okay.
  20              MS. PRESTON:     And Mr. Garcia did timely disclose
  21 that to us.      We actually, I believe, did get in contact once
  22 with Ms. XXXXXXX and let her know that we were in the process
  23 of doing this.      It's just that our attempt to follow up on
  24 that conversation with her, she has since sent us into
  25 voicemail.      So she does know that she's been subpoenaed, she
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 22 of 29 PageID #: 1073

                                                                     22

   1 does know that we've been trying to contact her to arrange for
   2 her to come to Indianapolis.         It's -- we just haven't been
   3 able to get in touch with her since that initial conversation,
   4 so --
   5              THE COURT:     Okay.   Well, you've got several weeks --
   6              MS. PRESTON:     We do.
   7              THE COURT:     -- so I'm sure you'll get her.
   8              MS. PRESTON:     Yes, Your Honor.
   9              THE COURT:     All right.    XXXXXXXXXXXXXXXXXXXX       Who is
  10 this person?
  11              MS. PRESTON:     We do not intend to call XXXXX
  12 XXXXXXXXXXXXXX, or XXXXXXXXXXXXXXXXXXX, XXXXXX XXXXXX, or
  13 XXXXX XXXXXX.      They are relatives of the defendant.          Because
  14 of his agreement that he does not intend to blame his criminal
  15 offenses on any members of his family and has stipulated to
  16 that, we do not intend to call them as witnesses now.
  17              If he does change his mind and asserts that defense,
  18 then they are certainly -- they certainly qualify as rebuttal
  19 witnesses.      But Mr. Garcia was kind enough to work that out in
  20 advance, because they are from Bakersfield, so getting them
  21 here requires some advance notice.
  22              THE COURT:     Is that correct, Mr. Garcia?
  23              MR. GARCIA:     That's correct.
  24              THE COURT:     You do not intend to assert that any of
  25 these persons are the perpetrator of any of these criminal
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 23 of 29 PageID #: 1074

                                                                     23

   1 offenses charged?
   2              MR. GARCIA:     Correct.
   3              THE COURT:     Okay.   All righty.     You've got some --
   4 cooperating witness number 1.
   5              MS. PRESTON:     Yes, Your Honor.      We do intend to call
   6 cooperating witness number 1, whose identity has been
   7 disclosed to the defense.         He was an inmate with the
   8 defendant, and the defendant admitted to him his participation
   9 in these offenses.
  10              THE COURT:     Now, which -- which one is that?
  11 Because they're all in -- these names -- are these one of the
  12 names that are in the motions in limine?
  13              MS. PRESTON:     I believe that we --
  14              THE COURT:     There are some people in there --
  15              MS. PRESTON:     There are XXX, I believe -- is that
  16 how you referred to him, Mr. Garcia?
  17              THE COURT:     He referred to him by his actual name.
  18              MS. PRESTON:     Okay.
  19              MR. GARCIA:     His name.
  20              THE COURT:     But -- so there's no secret --
  21              MS. PRESTON:     There's no secret now --
  22              THE COURT:     -- because it's on the docket.
  23              MS. PRESTON:     They are in the docket.       And
  24 cooperating witness 1, his initials are XXXX, last name, the
  25 first name XXXXXXX.
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 24 of 29 PageID #: 1075

                                                                     24

   1              THE COURT:     All right.    And what's he going to talk
   2 about?
   3              MS. PRESTON:     He's going to talk about several
   4 conversations that he had with the defendant, about the
   5 defendant's admissions to these crimes to him, as well as the
   6 defendant's choice to tattoo his neck, as Your Honor can
   7 observe today, and that the purpose of tattooing his neck with
   8 the initials "B.K." was to do what he has done in this case,
   9 both during the investigation and after, which is to taunt law
  10 enforcement.
  11              "B.K.," it's our theory that he put that on his neck
  12 because he is Brian Kil, the person who committed many of the
  13 charged offenses.       And I should say that this defendant
  14 obtained that tattoo while incarcerated.
  15              THE COURT:     Okay.   And the Court has ruled on that.
  16 The motions in limine, most of them we have a ruling on.
  17 There's --
  18              Are they docketed?
  19              (Off the record.)
  20              THE COURT:     Okay.   So they've been docketed, and the
  21 surplusage also has been docketed.          And we're going to take a
  22 break after we do witnesses and exhibits so that you guys can
  23 look at those, the rulings; okay?
  24              MS. PRESTON:     Yes, Your Honor.
  25              THE COURT:     All right.    And then cooperating witness
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 25 of 29 PageID #: 1076

                                                                     25

   1 number 2.     Who is -- which one is this?
   2              MS. PRESTON:     That is Mr. XXXXXXXXXX, and I'll have
   3 Ms. Korobov discuss Mr. XXXXXXXXXX.
   4              THE COURT:     Okay.
   5              MS. KOROBOV:     Your Honor, Mr. XXXXXXXXXX will, if
   6 called to testify -- and we're making a determination as to
   7 whether he will be called.          He may not be needed based on the
   8 information that he has to provide, which is pretty limited.
   9 But he would indicate that in his conversations with the
  10 defendant, they were locked up together, that the defendant
  11 expressed a sophisticated knowledge of computers, that he
  12 talked about having a lot of money, and that he had
  13 blackmailed people for money, and that he had victims all
  14 over.
  15              Other than that, I don't -- to Special Agent
  16 Willmann.
  17              He also -- he is the one who actually drew out the
  18 tattoo in this case, and so he would testify that it was not
  19 the defendant who asked him to draw the tattoo, but rather the
  20 individual who actually put the tattoo on the defendant's
  21 neck.     So a man named Austin Cates, who is also locked up with
  22 the defendant, is the one who did the tattoo.             And so the
  23 defendant wrote out what it is that he wanted tattooed on him.
  24 Austin Cates is the tattoo artist, sought some guidance as to
  25 different kinds of scripts or fonts to use, and Mr. XXXXXXXXXX
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 26 of 29 PageID #: 1077

                                                                     26

   1 did that.
   2              And then Mr. XXXXXXXXXX could also testify about the
   3 defendant's admissions that he had evidence that was encrypted
   4 somewhere on a hard drive and that we would not be able to get
   5 into it.
   6              THE COURT:     Okay.   All right.    Cooperating witness
   7 3?
   8              MS. PRESTON:     Your Honor, we do not at this time
   9 intend to call cooperating witness 3.
  10              THE COURT:     All right.    XXXXXX XXXXXXX and XXXXX
  11 XXXXXXX?
  12              MS. PRESTON:     Your Honor, we believe that we will
  13 not -- they will remain on the witness list as of today, but,
  14 in writing, Mr. Garcia has confirmed that their defense will
  15 not include pointing to either of the XXXXXXXX or the XXXXX,
  16 who were Mr. Hernandez's immediate neighbors to the east and
  17 to the west of his residence, that he will not be articulating
  18 as a defense that it was any of the XXXXX or the XXXXXXXX who
  19 committed these offenses.
  20              They are from Bakersfield, California.          So, again,
  21 we've been attempting to resolve this matter well in advance
  22 of trial.     We have presented Mr. Garcia with a factual
  23 stipulation as to what they would testify to if called, but he
  24 is considering it at this time.          I'd like to keep them on the
  25 witness list for now, but my expectation is that we will not
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 27 of 29 PageID #: 1078

                                                                     27

   1 be calling them as witnesses.
   2              THE COURT:     And, Mr. Garcia, you do not intend to,
   3 as part of your defense, assert that either of the XXXXXXXX or
   4 the three XXXXX were the perpetrators; is that correct?
   5              MR. GARCIA:     That's correct, Your Honor.
   6              THE COURT:     Okay.   All right.    Hushmail business
   7 records custodian.
   8              MS. PRESTON:     Your Honor, we will not be calling any
   9 of the business record custodians, because as of this morning,
  10 the defense has stipulated as to their testimony in this case,
  11 Your Honor, and we will file that stipulation immediately
  12 after court.
  13              And in short, Your Honor, they would testify that
  14 Government's Exhibits 1 through 99 were authentic records
  15 generated by an electronic process or system that produced an
  16 accurate result under Federal Rule of Evidence 902(13).               So,
  17 in essence, the defense has indicated -- does not attempt --
  18 it is not intending to say these weren't Facebook records,
  19 that these weren't generated as a result of a reliable
  20 electronic process, that, indeed, law enforcement officers
  21 requested them pursuant to lawful process, and they returned a
  22 result that was reliable and compliant with that.             With that,
  23 we don't think we will need to call any of those
  24 representatives or those witnesses, and so greatly shortening
  25 our witness list.
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 28 of 29 PageID #: 1079

                                                                     28

   1              THE COURT:     So that's 56 through 66; correct?
   2 They're all excluded?        You're not going to call any of them?
   3              MS. PRESTON:     Yes, Your Honor.
   4              THE COURT:     Very good.    Okay.   Thank you,
   5 Government.
   6              MS. PRESTON:     Thank you, Your Honor.
   7              THE COURT:     That concludes your witness --
   8              MS. PRESTON:     Yes, Your Honor.
   9              THE COURT:     All right.    Defendant's witness list.
  10 You've only named your client, who may or may not testify.
  11 You have no other witnesses?
  12              MR. GARCIA:     There's one possible other witness,
  13 other than the defendant, who would be called for purposes of
  14 rebuttal.     I've briefly discussed that with the government.
  15 And that is, I believe, the individual named Cates.              Yeah,
  16 Cates.     But I need to talk to the government a little bit
  17 further about that.
  18              THE COURT:     Is that the prisoner?
  19              MR. GARCIA:     That's the individual who the
  20 government, I believe, will have testify, or may testify,
  21 about the inking of the tattoo, the actual person that did the
  22 tattoo.
  23              THE COURT:     Okay.   The tattoo artist?
  24              MR. GARCIA:     Right.   No other witnesses.
  25              THE COURT:     Okay.   All right.    Okay, lawyers, let's
Case 1:17-cr-00183-TWP-TAB Document 144 Filed 04/27/20 Page 29 of 29 PageID #: 1080

                                                                     29

   1 go through your exhibit lists.          The government's last exhibit
   2 list is 96?
   3              MS. PRESTON:     Yes, Your Honor.
   4                                    * * *
   5                               END OF EXCERPT
   6                                    * * *
   7              (Proceedings adjourned at 11:36 a.m.)
   8
   9                      CERTIFICATE OF COURT REPORTER

  10
  11        I, David W. Moxley, hereby certify that the
  12 foregoing is a true and correct copy of the
  13 transcript originally filed with the clerk of court
  14 on January 28, 2020, and incorporating redactions of
  15 personal identifiers requested by the following
  16 attorney of record: Tiffany J. Preston, in
  17 accordance with Judicial Conference.           Redacted
  18 characters appear as X's in the transcript.
  19
  20
  21 /S/ David W. Moxley                         April 27, 2020

  22 DAVID W. MOXLEY, RMR/CRR/CMRS
       Official Court Reporter
  23   Southern District of Indiana
       Indianapolis Division
  24
  25
